DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 4 March 2022 is acknowledged.  Claims 1-8 are canceled.  Claims 9 and 10 are amended.  Claims 9-19 are pending.
An amendment to the specification dated 15 October 2019 is received and entered.
A substitute Abstract dated 15 October 2019 is received and entered.

Election/Restrictions
Applicant's election with traverse of Group I, claims 9-17 in the reply filed on 4 March 2022 is acknowledged.  The traversal on the grounds that “Claims 18 and 19 ultimately depend from claim 9.  Thus, because there is only one independent claim, restriction based on unity of invention is improper” (see page 8 of the reply) is found persuasive.  
Traversal on the grounds of a posteriori lack of unity (see pages 6 and 7 of the reply) is fully considered but is moot insofar as the requirement is withdrawn if only because the above grounds pertinent to claim dependence (see above) are persuasive.
The requirement is withdrawn, and the present action treats claims 9-19 on the merits.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 17 (Fig. 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 5 lines 1-6 suggest that “warp binding threads” and “outer layer” have the same reference numeral (4).  It is understood from page 11 of the specification that the outer layer is 4, while the warp binding threads are 6.
Appropriate correction is required.
Claim Objections
Claims 9 are objected to because of the following informalities:  
Claim 9 recites “Fabric comprising”.  It is understood this should read “A fabric comprising”.
Claims 11-14 each recite “Fabric according to claim 9”.  It is understood these should read “The fabric according to claim 9”.  Moreover, claim 12 recites “to locally strengthened”.  It is understood this should read “to locally strengthen”.
Claims 15-17 each recite “a fabric according to claim…”  It is understood these should read “the fabric according to…”
Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: "means for closing...comprising two series of eyelets" in claim 19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the binding loop forming an eyelet” in line 13 of the claim and “the binding loop forming an eyelet” in line 14 of the claim.  Recitation of “an eyelet” renders the claim indefinite insofar as it is not clear whether what is being claimed is a singular eyelet or, rather, two eyelets.
For the purpose of applying art, claim 9 is interpreted as if it reads “predefine the binding loop forming an eyelet for passage of the tie between the outer fabric layer and the binding threads, the binding loop forming the eyelet for passage of the tie by deformation or extension of said binding threads”
Claims 10-19 are indefinite if only because they depend from an indefinite claim.
Moreover, claim 12 recites “comprising several warp and weft threads of the inner fabric layer raised from the inner fabric layer onto the outer fabric layer”.  It is not understood from the drawings how several warp threads and several weft threads of the inner fabric layer are raised onto the outer fabric layer insofar as the specification recites (page 12, lines 1-3) “As shown only by figure 1, on one side or the other of eyelet 11, several warp and/or weft threads of inner layer 5 are raised and are added and interweaved with warp threads 10 and/or weft 8 threads of outer layer 4”.  Fig. 1 does not appear to identify any particular threads of the inner layer.  Rather, Fig. 2 appears to show a warp thread of the inner layer which is raised from the inner fabric layer onto the outer fabric layer, although such apparent warp thread is not given a reference numeral.  Fig. 2 appears to only show a warp thread as claimed, while the weft threads are not raised onto the outer fabric layer as claimed.
For the purpose of applying art, the claim is interpreted as if it reads:
12. The Fabric according to claim 9, comprising several warp .
	Moreover, claim 15 recites “Strip or piece of a fabric according to claim 9”.  Usage of the language “Strip or a piece of a fabric” renders the claim further indefinite insofar as it is not clear whether what is being claimed is the fabric according to claim 9 or a portion thereof (i.e. a piece of the fabric according to claim 9).  For the purpose of applying art, claim 15 is interpreted as if it reads “The fabric according to claim 9, comprising a multiplicity…”
Moreover, claim 16 recites “Strip or piece of a fabric according to claim 14”. This recitation is further indefinite for the same reason that claim 15 is indefinite.  Moreover, claim 14 does not require any template suggested by usage of the language “each template”.  For the purpose of applying art, claim 16 is interpreted as if it reads “The fabric according to claim 14 comprising a multiplicity of templates wherein each template…”
Moreover, claim 17 recites “Article or product, wherein it comprises at least a flexible part, of small thickness, at least partially formed by or obtained from a fabric according to claim 9”.  The claim is replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  For the purpose of applying art, claim 17 is interpreted as if it reads “An article comprising the fabric according to claim 9 wherein the article further comprises a flexible part of small thickness”.
Moreover, claim 18 recites "Article or product according to claim 16, forming an item of footwear for pursuit of a sport”.  The claim is replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  For the purpose of applying art, claim 18 is interpreted as if it reads “An item of footwear for pursuit of a sport, wherein the item comprises the fabric according to claim 16”.
Moreover, claim 19 recites “Footwear comprising an article or product according to claim 16 forming a footwear upper, the footwear upper defining an indent and comprising a means for closing an inner volume of the footwear upper comprising two series of eyelets, directly obtained or integrated in the footwear upper, on each side of the indent, and a lace passing through said eyelets and straddling the indent”.  Usage of the language “an article of product according to claim 16” renders the claim further indefinite insofar as it is not clear whether what is being claimed is an article comprising a strip or piece of the fabric of claim 16 or an article comprising the fabric of claim 16 or some other meaning.  Moreover, claim 19 recites two series of eyelets, as well as “said eyelets”.  Insofar as the claim 9, on which claim 19 depends, could be construed as comprising at least two eyelets, it is not clear what “said eyelets” is referring to.  For the purpose of applying art, claim 19 is interpreted as if it reads “An article of footwear comprising an upper, wherein the upper comprises the fabric according to claim 16, wherein the upper defines an indent and wherein the upper comprises a means for closing an inner volume of the upper comprising two series of eyelets, directly obtained or integrated in the upper, on each side of the indent, and a lace passing through the eyelets of the two series of eyelets and straddling the indent”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10 and 12-17, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Gordon, US 2013/0270389].
Regarding claim 9:
Gordon teaches (Fig. 6):
Fabric comprising several binding parts for a tie (“three adjacent suspension yokes 22, 23, and 24”; paragraph 61).
(Insofar as they are configured to receive at least some tie, they are binding parts for a tie.)
	Gordon further teaches the binding parts “three arcuate portions are formed in the same manner as that described above for making the portions 120” (paragraph 61).  Thus Gordon teaches the several binding parts made as described in reference to “arcuate portion 120” (paragraph 38) in reference to Figs. 2 and Figs. 3A-3L.
	In further reference to Figs. 2 and 3A-3L, Gordon further teaches:
	Fabric comprising: at least an outer fabric layer (see annotated Fig. 3L – a below) and an inner fabric layer (see annotated Fig. 3L – a below) superposed and secured to the outer fabric layer to line the outer fabric layer, and several binding parts for a tie ((“three adjacent suspension yokes 22, 23, and 24”; paragraph 61; see also above paragraphs in this addressing of claim 9), distributed on a surface of the outer fabric layer and offset from one another in a warp direction or a weft direction of the outer fabric layer (see Fig. 6, wherein they are offset from one another in a weft direction), each binding part being obtained, by several warp threads (“warp yarn…ch3”; paragraph 45) arranged to freely overlap several weft threads (see annotated Fig. 3L – a below) of the outer fabric layer so as to define a binding loop (see annotated Fig. 3L – a below), the several warp threads being called binding threads, or by several weft threads arranged to freely overlap several warp threads of the outer fabric layer so as to define a binding loop, the several weft threads being called binding threads, wherein the binding threads of each binding part belong to the outer fabric layer (ch3 belongs to the outer layer, as shown in the drawings (particularly Fig. 3J and 3K)) wherein the inner fabric layer and the binding threads of each binding part predefine the binding loop (see annotated Fig. 3L – a below) forming an eyelet (see annotated Fig. 3L – a below) for passage of the tie between the outer fabric layer and the binding threads, the binding loop forming an eyelet for passage of the tie by deformation or extension of said binding threads (they are configured to be deformed or extended insofar as an insert is required during densification “so as to keep the arcuate portion in shape during densification”; paragraph 51), and wherein when the binding threads are warp threads, the binding loop comprises two feet (see annotated Fig. 3L – a below) separated by a plurality of weft threads (see annotated Fig. 3L – a below) of the outer fabric layer, the binding threads being devoid of weaving with at least one of the weft threads between the two feet (binding thread ch3 is not woven with any of the plurality of weft threads between the feet identified in annotated Fig. 3L – a below), and when the binding threads are weft threads, the binding loop comprises two feet separated by a plurality of warp threads of the outer layer, the binding threads being devoid of weaving with at least one of the warp threads between the two feet.

    PNG
    media_image1.png
    809
    991
    media_image1.png
    Greyscale


	
Regarding claim 10:
	Gordon teaches the fabric according to claim 9, as set forth above.
	Gordon further teaches the two feet are formed by binding threads raised from the inner fabric layer.
(The two feet identified above in annotated Fig. 3L – a are formed by binding thread ch3 raised from the lower portion of the inner layer identified in the annotated figure.)

	Regarding claim 12:
	Gordon teaches the fabric according to claim 9, as set forth above.
	Gordon further teaches (as best understood) comprising several warp and weft threads of the inner fabric layer raised from the inner fabric layer onto the outer fabric layer and said raised warp and/or weft threads of the inner fabric layer being interwoven with the threads of the outer fabric layer to locally strengthened the outer fabric layer between the inner fabric layer and the binding threads.
(“warp yarn…ch4”(paragraph 45) is of the inner layer and is raised onto the outer layer and interwoven with the threads of the outer layer and is between the inner layer and the binding thread ch3, in the region identified in the annotated Fig. 3I – a below; insofar as it is interwoven with threads of the outer layer, it is configured to locally strengthen said outer layer.)

    PNG
    media_image2.png
    763
    999
    media_image2.png
    Greyscale


Regarding claim 13:
	Gordon teaches the fabric according to claim 9, as set forth above.
	Gordon further teaches comprising several warp and/or weft threads of the inner fabric layer raised from the inner fabric layer onto the outer fabric layer and said raised warp and/or weft threads of the inner fabric layer being interwoven with the threads of the outer fabric layer to locally strengthened the outer fabric layer (see above treatment of claim 12) on at least one end of the eyelet in a direction the warp direction (the region identified in the above annotated Fig. 3 I – a is so configured) when the binding threads are warp threads or in the weft direction when the binding threads are weft threads.

Regarding claim 14:
	Gordon teaches the fabric according to claim 9, as set forth above.
	Gordon further teaches comprising several warp or weft threads of the inner fabric layer raised from the inner fabric layer onto the outer fabric layer and said raised warp and/or weft threads of the inner fabric layer being interwoven with the threads of the outer fabric layer to locally strengthened the outer fabric layer (see above treatment of claim 12), on at least one end of the eyelet in a direction the warp direction when the binding threads are weft threads or in the weft direction when the binding threads are warp threads (insofar as Gordon teaches (paragraph 45) “FIGS. 3I to 3L are respective enlarged fragmentary views of successive weft section planes of a weave of the blank 100”, the region identified in above treatment of claim 12 is on at least some end of the eyelet in the weft direction.)

Regarding claim 15:
	Gordon teaches the fabric according to claim 9, as set forth above.
	Gordon further teaches comprising a multiplicity of templates distributed and/or repeated in the warp direction or the weft direction, each template comprising one or more binding lines.
(insofar as Gordon teaches (paragraph 45) “FIGS. 3I to 3L are respective enlarged fragmentary views of successive weft section planes of a weave of the blank 100”, Gordon teaches distributed and/or repeated in the warp direction or the weft direction; insofar as Gordon teaches a “warp yarn…ch2” (paragraph 45) is linear (as it is drawn in Figs. 3I -3L) and binds fabric structure, each template comprises at least a binding line (i.e. ch2).

Regarding claim 16:
	Gordon teaches the fabric according to claim 14, as set forth above.
	Gordon further teaches wherein each template (see above treatment of claim 15) comprises two binding lines (warp yarn ch2 identified in above treatment of claim 15 and also “warp yarn…ch1”; paragraph 45) symmetrical (ch1 and ch2 are symmetrical about the eyelet as in Figs. 3I-3L) with respect to a direction parallel to the warp or the weft of the fabric.

Regarding claim 17:
Gordon teaches the fabric according to claim 9, as set forth above.  Gordon further teaches Article or product (a preform (such as the one described in paragraph 51) of the “aeroengine casing 20”; paragraph 61), wherein it comprises at least a flexible part (the preform is flexible prior to densification, as described in paragraph 61), of small thickness (it has a thickness, and is small to at least some extent), at least partially formed by or obtained from a fabric according to claim 9.

Claims 9-10 and 12-17, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Wang, US 5,996,189].
Regarding claim 9:
Wang teaches (Fig. 6)
Fabric comprising: at least an outer fabric layer (see annotated Fig. 6 – a below) and an inner fabric layer (see annotated Fig. 6 – a below) superposed and secured to the outer fabric layer to line the outer fabric layer, and several binding parts for a tie (see annotated Fig. 6 – a below), distributed on a surface of the outer fabric layer and offset from one another in a warp direction or a weft direction of the outer fabric layer, each binding part being obtained, by several warp threads arranged to freely overlap several weft threads of the outer fabric layer so as to define a binding loop, the several warp threads being called binding threads, or by several weft threads (those of “fastener elements 74”; col. 5 line 47, wherein “fastener elements are comprised of fastener element yarns interlaced with warp yarns of the woven base”; col. 1 lines 57-59) arranged to freely overlap several warp threads of the outer fabric layer (see annotated Fig. 6 – a below) so as to define a binding loop (see annotated Fig. 6 – a below), the several weft threads being called binding threads, wherein the binding threads of each binding part belong to the outer fabric layer, wherein the inner fabric layer and the binding threads of each binding part predefine the binding loop forming an eyelet (see annotated Fig. 6 – a below) for passage of the tie between the outer fabric layer and the binding threads, the binding loop forming an eyelet for passage of the tie by deformation or extension of said binding threads (insofar as the binding threads extend (i.e. “project from” (col. 5 lines 47-48)) the fabric and insofar as the eyelet identified in the annotated figure is capable of passage of at least some tie therethrough, the binding loop forms an eyelet so configured), and wherein when the binding threads are warp threads, the binding loop comprises two feet separated by a plurality of weft threads of the outer fabric layer, the binding threads being devoid of weaving with at least one of the weft threads between the two feet, and when the binding threads are weft threads, the binding loop comprises two feet (see annotated Fig. 6 – b below) separated by a plurality of warp threads (see annotated Fig. 6 – b below) of the outer layer, the binding threads being devoid of weaving with at least one of the warp threads (the centermost of the three warp threads identified in annotated Fig 6 – b below) between the two feet.


    PNG
    media_image3.png
    673
    1305
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    673
    1305
    media_image4.png
    Greyscale


Regarding claim 10:
Wang teaches the fabric according to claim 9.
Wang further teaches the two feet are formed by binding threads raised from the inner fabric layer (the two feet identified in above annotated Fig 6 – b are raised from the inner fabric layer.)

Regarding claim 12:
Wang teaches the fabric according to claim 9, as set forth above.
Wang further teaches, as best understood, comprising several warp and weft threads (“binding yarns 72”; col. 5 line 30) of the inner fabric layer raised from the inner fabric layer onto the outer fabric layer and said raised warp and/or weft threads of the inner fabric layer being interwoven with the threads of the outer fabric layer (“binding yarns 72 are interwoven to attach first fabric layer 64 to second fabric layer 66”; col. 5 lines 30-32) to locally strengthened the outer fabric layer between the inner fabric layer and the binding threads (insofar as raised threads 72 serves “to attach” the inner and outer layers (see above) and raised threads 72 are between the inner layer and the binding threads 74, Wang teaches the limitation as understood).

Regarding claim 13:
Wang teaches the fabric according to claim 9, as set forth above.
Wang further teaches comprising several warp and/or weft threads of the inner fabric layer raised from the inner fabric layer onto the outer fabric layer and said raised warp and/or weft threads of the inner fabric layer being interwoven with the threads of the outer fabric layer to locally strengthened the outer fabric layer (see above treatment of claim 12) on at least one end of the eyelet in a direction the warp direction when the binding threads are warp threads or in the weft direction when the binding threads are weft threads (at least a portion of raised threads 72 are disposed on at least one end of the eyelet identified in annotated Fig. 6 – a above).
Regarding claim 14:
Wang teaches the fabric according to claim 9, as set forth above.
Wang further teaches comprising several warp and/or weft threads of the inner fabric layer raised from the inner fabric layer onto the outer fabric layer and said raised warp and/or weft threads of the inner fabric layer being interwoven with the threads of the outer fabric layer to locally strengthened the outer fabric layer (see above treatment of claim 12) on at least one end of the eyelet in a direction the warp direction when the binding threads are weft threads (insofar as the fabric of Fig. 6 of Wang is a “fabric”, it is two-dimensional; accordingly, at least some raised threads 72 (i.e. those which are not visible in Fig. 6 but are rather in front of or behind the weft yarns of Fig. 6) are disposed on at least some end of the eyelet identified in above annotated Fig. 6 – a in the warp direction) or in the weft direction when the binding threads are warp threads.

Regarding claim 15:
Wang teaches the fabric according to claim 9, as set forth above.
Wang further teaches comprising a multiplicity of templates distributed and/or repeated in the warp direction or the weft direction, each template comprising one or more binding lines
(insofar as the fabric of Fig. 6 of Wang is a “fabric”, it is two-dimensional; accordingly, it comprises successive iterations of weaving, construed herein to be a multiplicity of templates distributed and/or repeated in the warp direction or the weft direction, each template comprising one or more binding lines, wherein the binding lines are the warp threads of the outer layer)

Regarding claim 16:
Wang teaches the fabric according to claim 14, as set forth above.
Wang further teaches wherein each template comprises two binding lines symmetrical with respect to a direction parallel to the warp or the weft of the fabric.
(see above treatment of claim 15 identifying templates and binding lines; the warp threads of the outer layer are binding lines, and at least two of them are symmetrical with respect to a direction parallel to the warp or the weft of the fabric.)

Regarding claim 17:
Wang teaches the fabric according to claim 9, as set forth above.  Wang further teaches Article or product (“woven fastener product 60”; col. 5 line 28), wherein it comprises at least a flexible part (“have a flexible or soft texture”; col. 2 line 22-23), of small thickness (it has a thickness, and is small to at least some extent), at least partially formed by or obtained from a fabric according to claim 9.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over [Wang, US 5,996,189].
Regarding claim 11:
Wang teaches the fabric according to claim 9, as set forth above.
Wang as embodied in Fig. 6 does not expressly teach wherein the inner fabric layer comprises warp threads and/or weft threads having a smaller cross-section than warp threads or weft threads of the outer fabric layer.
However, Wang as embodied in Fig. 8 teaches fabric “Edges 92 include warp yarns 98…thicker than warp yarns 100 of base 90. Edges 92 dissipate forces over a relatively large area” (col. 5 lines 58-60).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the fabric of Wang as embodied in Fig. 6 to comprise edges of thicker warp yarns than those of the base portion of the fabric of Wang in order to afford better force dissipation over a relatively large area, as taught by Wang (col. 6 lines 58-60).
In adopting this modification, one would arrive at the claimed limitation of wherein the inner fabric layer comprises warp threads and/or weft threads having a smaller cross-section than warp threads or weft threads of the outer fabric layer insofar as the outer fabric layer of Wang as embodied in Fig. 6 (and indeed the modified fabric) comprises edge material (as can be seen in annotated Figs. 6 – a and 6 – b above).  Accordingly, the warp yarns of the modified edge material are in the outer fabric layer, and the inner layer comprises warp threads having a smaller cross section (i.e. those in the base portion of the inner layer) than said warp yarns of the modified edge material of the outer layer).

Regarding claim 18:
Wang as embodied in Fig. 6 teaches the fabric according to claim 16, as set forth above.
Wang as embodied in Fig. 6 does not expressly teach forming an item of footwear for pursuit of a sport.
However, Wang as embodied in Fig. 9 teaches an item of footwear (“sandal 102”; col. 5 line 66) appropriate for pursuit of at least some sport, wherein the figure “illustrate[s] one of many possible examples of use” (col. 5 line 65) of the fastener webbings of the disclosure of Wang.  Wang further teaches the fabric as embodied in Fig. 6 is “a fastener webbing”; (col. 5 line 29).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the item of footwear of Wang Fig. 9 to comprise the fabric of Wang as embodied in Fig. 6 in order to arrive at a functional article of footwear insofar as Wang teaches the fastener webbings of the disclosure are appropriate for said footwear (col. 5 line 65).

Regarding claim 19:
Wang as embodied in Fig. 6 teaches the fabric according to claim 16, as set forth above.
Wang as embodied in Fig. 6 does not expressly teach Footwear comprising an article or product according to claim 16 forming a footwear upper, the footwear upper defining an indent and comprising a means for closing an inner volume of the footwear upper comprising two series of eyelets, directly obtained or integrated in the footwear upper, on each side of the indent, and a lace passing through said eyelets and straddling the indent.
However, Wang as embodied in Fig. 9 teaches Footwear (“sandal 102”; col. 5 line 66) wherein the footwear upper defines an indent (see annotated Fig. 9 – a below) and comprises a means for closing an inner volume of the footwear upper comprising two series of eyelets (see annotated Fig. 9 – a below) on each side of the indent and a lace (see annotated Fig. 9 – a below) passing through (elements 116 of the lace pass through the eyelets as shown in Fig. 9) said eyelets and straddling the indent.

    PNG
    media_image5.png
    690
    1098
    media_image5.png
    Greyscale

Wang further teaches wherein the figure “illustrate[s] one of many possible examples of use” (col. 5 line 65) of the fastener webbings of the disclosure of Wang.  Wang further teaches the fabric as embodied in Fig. 6 is “a fastener webbing”; (col. 5 line 29).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the item of footwear of Wang Fig. 9 to comprise the fabric of Wang as embodied in Fig. 6 in order to arrive at a functional article of footwear insofar as Wang teaches the fastener webbings of the disclosure are appropriate for said footwear (col. 5 line 65), thus arriving at the limitations as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
[Calamito, US 5,080,142] teaches a fabric comprising inner and outer layers and binding threads.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732   

/KATHARINE G KANE/Primary Examiner, Art Unit 3732